This action was brought to recover two lots of land in the city of New York, and upon the trial the court directed the jury to find a verdict in favor of the plaintiffs. The lots were, in 1831, the property of Charles Poole, who, with his wife, in July of that year, conveyed them to John Fisher, the father of Mrs. Poole. In February, 1834, Mrs. Poole, in an action against her husband in the Court of Chancery, obtained a decree of separation from him, and in the decree it was ordered, adjudged and decreed that "the complainant and defendant be separated from bed and board *Page 527 
forever; that all authority and control of the said defendant over the person and estate, present and future, of the said complainant do cease and be forever divested and null; that all the estate, right and title and interest, claim and demand whatsoever of the said defendant, his heirs, executors, administrators or assigns, of, in and to the property, estate, real and personal, choses in action, or earnings belonging to or which shall or may come, descend to or accrue or be vested to or in the said complainant, Rose Hannah S. Poole, shall also cease, be divested and become and continue forever null and void, in the same manner as if the said parties had never been married."
In March, 1842, John Fisher conveyed the two lots to Mrs. Poole, and in March, 1846, she executed a conveyance of the lots to Edwin A. Johnson by a deed conceded to be in all respects adequate and sufficient to convey the title, if properly acknowledged. It was acknowledged by her as if she were a femesole, the certificate of acknowledgment not reciting that the acknowledgment was made apart from her husband upon a private examination; and the plaintiffs derived title to the premises through several mesne conveyances from Johnson. In January, 1849, Mrs. Poole executed a paper purporting to be her last will and testament, by which she, in terms, devised the residue of her real estate to Richard Fisher, and she died October 13, 1849. Richard Fisher, for the purpose of confirming the title conveyed by Mrs. Poole, executed in 1884, a conveyance of the lots to the plaintiffs, and they, therefore, claim title to the lots in question both under the deed and under the will of Mrs. Poole. The claim of the defendants is that the deed was inoperative because it was not properly acknowledged, and that the will was inoperative because at the time she made it she was a married woman.
We are of opinion that the title of the plaintiffs under the deed from Mrs. Poole is valid, and it is, therefore, unnecessary for us to consider the force and effect of the title derived under the will. It was provided in the Revised Statutes, which were in force at the time of the execution of the deed *Page 528 
by Mrs. Poole to Johnson, that "the acknowledgment of a married woman residing in this state to a conveyance purporting to be executed by her, shall not be taken unless in addition to the requisites contained in the preceding section she acknowledge, on a private examination apart from her husband, that she executed such conveyance freely and without any fear or compulsion of her husband; nor shall any estate of any such married woman pass by any conveyance not so acknowledged." The plain purpose of this provision of the statute was to protect a married woman against the coercion or improper influence of her husband, and to furnish evidence that she executed the deed subscribed by her freely and without any fear or compulsion of her husband. This case is, therefore, not within the purpose of the statute. Mrs. Poole was living separate and apart from her husband, and by the decree of separation was entirely freed from his control. She was for most purposes practically a feme sole, not entitled to the protection of her husband nor subject to his dominion.
It was provided in the Revised Statutes that, upon decreeing a separation, the court "may make such further decree as the nature and circumstances of the case may require, and may make such order and decree for the suitable support and maintenance of her children, or any of them, by the husband, or out of his property, as may be proper and just." It has been held that, under this section, power was vested in the court to provide by the decree of separation that the wife should be vested with the control of her own property, and that the husband should have no rights or interest therein or control thereof. (Meehan v. Meehan, 2 Barb. 377; Holmes v. Holmes, 4 id. 297; Van Duzer v. VanDuzer, 6 Paige, 366; Renwick v. Renwick, 10 id. 425;Haviland v. Bloom, 6 Johns. Ch. 178.) Whether the broad terms of the decree granted to Mrs. Poole, as respects her property rights, were strictly regular or not, it is certain that the court had jurisdiction to make the decree, and that it cannot be assailed collaterally as absolutely void. If the decree was too broad, it could be corrected only by application to the court or by appeal from its decision. *Page 529 
Under such circumstances, it would have been quite an idle, useless ceremony to require a private examination of Mrs. Poole, and an acknowledgment that she executed the deed freely and without any fear or compulsion of her husband. It is a fundamental rule that statutes should be so construed as to give effect to the purpose of the law-makers. Statutes framed in general terms frequently embrace things which are not within the intent of the law-makers, and sometimes things within such intent are not within the letter. Hence, in construing statutes, it has frequently been held that a thing which is within the letter of a statute is not within the statute unless it be within the intent of the law-makers. (People v. Utica Ins. Co., 15 Johns. 358;Jackson v. Collins, 3 Cow. 89; Lake Shore  Mich. So. R.R.Co. v. Roach, 80 N.Y. 339.)
We are, therefore, of opinion that, in consequence of the decree separating Mrs. Poole from her husband, she was taken out of the operation of the statute above referred to, and that she could acknowledge a deed conveying her real estate as if she were unmarried. The reason of the statute ceased to apply to her, and while she was still a married woman, and within its letter, she ceased to be a married woman within its spirit and meaning. Her deed was, therefore, effectual to convey her title to the real estate, and a verdict was properly directed in favor of the plaintiffs.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 530